Per Curiam.
On an appeal from a judgment, if the parties are unable to agree with respect to the inclusion or elimination of the exhibits as part of the case on appeal, the appellant should give notice of settlement of the proposed case, and respondent propose amendments to the same. After the case has been settled by the trial judge, this court may then consider the question as to dispensing with the printing of any exhibits directed to be included in the case on appeal, and the handing up of the originals on the argument in lieu thereof.
The order of the trial judge herein is, in effect, a direction that the exhibits shall constitute a part of the case on appeal. It does not have the effect of an order dispensing with the printing of the same. A motion to dispense with printing can be addressed only to the court to which the appeal is taken.
It is conceded here that none of the exhibits, except plaintiff’s Exhibit No. 1, is necessary for the determination of the questions to be presented on this appeal. The record on appeal having been printed pursuant to the provisions contained in the order of the trial judge, this motion is granted in so far as to provide that the printing of all exhibits is dispensed with, and that the originals thereof shall be handed up on the argument of the appeal, together with six" typewritten copies of plaintiff’s Exhibit No. 1.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.
Motion granted as indicated in order.